Exhibit 10.6
EXECUTION COPY


FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
May 31, 2019
Whereas, Watford Holdings Ltd., a Bermuda corporation (the “Company”), and
Laurence B. Richardson, II (the “Executive”) entered into an employment
agreement dated November 30, 2018 (the “Employment Agreement”);
Whereas, Section 12.02 of the Employment Agreement provides that the Company and
the Executive may amend the Employment Agreement by written agreement executed
and delivered to each party;
Whereas, the Company and the Executive desire to amend the Employment Agreement
as permitted by Section 12.02 thereof;
NOW THEREFORE, the Company and the Executive hereby amend the Employment
Agreement as provided herein.
1.    Section 12.09 of the Employment Agreement is hereby amended by adding the
following sentence to the end of such Section 12.09:
Notwithstanding anything to the contrary in this Agreement, all payments or
benefits that are due after December 31 of the calendar year following the
calendar year in which such payment or benefit vests for purposes of Section
457A of the Code, shall be made or provided on such December 31.
2.    Except as amended herein, the Employment Agreement shall remain in full
force and effect without modification.
3.     The provisions of this First Amendment to the Employment Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this First Amendment to the Employment Agreement or any delay in exercising any
rights hereunder will operate as a waiver of any rights of any such parties.
4.    This First Amendment to the Employment Agreement may be executed
simultaneously in two counterparts, any one of which need not contain the
signatures of more than one party, but all of which counterparts taken together
will constitute one and the same agreement.
6.    ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF
THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL LAW OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS.
7.    The parties agree to the nonexclusive jurisdiction of the federal and
state courts situated in New York County, New York, for the resolution of any
dispute arising under this Agreement or under any share-based award agreements
between the Company and the Executive.


-1-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Employment Agreement as of the date and year first above written.
WATFORD HOLDINGS LTD.
 
 
By:
/s/ John Rathgeber
 
Name: John Rathgeber
 
Title: Chief Executive Officer
 
 
EXECUTIVE
 
 
By:
/s/ Laurence B. Richardson, II
 
Name: Laurence B. Richardson, II





-2-